Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000858
                                                       09-DEC-2015
                                                       03:16 PM




                         SCWC-12-0000858 


          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI 





        STATE OF HAWAIʻI, Respondent/Plaintiff-Appellee, 

                               vs. 

         YONG SHIK WON, Petitioner/Defendant-Appellant. 





         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-12-0000858; CASE NO. 1DTA-11-01903)

                       ORDER OF CORRECTION
                        (By: Pollack, J.)
          IT IS HEREBY ORDERED that the Opinion of the Court,

filed on November 25, 2015, is corrected as follows:

          On page 1, on the first line following the date, the

identification of the court should read as follows:

                McKENNA, POLLACK, AND WILSON, JJ.,
             WITH WILSON, J., CONCURRING SEPARATELY,
                   AND NAKAYAMA J., DISSENTING,
                WITH WHOM RECKTENWALD, C.J., JOINS
          The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of this

change.

          DATED: Honolulu, Hawaiʻi, December 9, 2015.

                                /s/ Richard W. Pollack

                                Associate Justice




                              - 2 ­